IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00143-CR

PATRICK HENRY FEATHERSTON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                      From the County Court at Law No. 1
                             Brazos County, Texas
                      Trial Court No. 17-00865-CRM-CCL1


                                       ORDER

      Appellant Patrick Henry Featherston has filed a motion to dismiss this appeal. See

TEX. R. APP. P. 42.2(a). Although Appellant’s attorney has signed the motion, Appellant

has not personally signed the motion. See id. (“The appellant and his or her attorney must

sign the written motion to dismiss . . . .”). The motion to dismiss is therefore denied

without prejudice to the filing of a motion to dismiss that complies with Rule 42.2(a).


                                                PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed October 24, 2018




Featherston v. State                      Page 2